         Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS


SOUTHEASTERN EMERGENCY PHYSICIANS, LLC                                 PLAINTIFF

v.                             CASE NO. 4:17-cv-492-BSM

ARKANSAS HEALTH & WELLNESS HEALTH
PLAN, INC.; CELTIC INSURANCE COMPANY
d/b/a ARKANSAS HEALTH & WELLNESS
INSURANCE COMPANY; NOVASYS HEALTH, INC.;
and CENTENE CORPORATION                                             DEFENDANTS

                 PLAINTIFF’S PRETRIAL DISCLOSURE SHEET

         Pursuant to Fed. R. Civ. P. 26(a)(3)(A), plaintiff Southeastern Emergency

Physicians, LLC (“SE Physicians”) submits the following as its pretrial disclosure

sheet:

         1.    Identity of the Parties Submitting Information

         Southeastern Emergency Physicians, LLC.

         2.    Names, Addresses, and Telephone Numbers of Counsel for the
               Party

         Judy Simmons Henry, Michael A. Thompson, and Baxter D. Drennon,

Wright, Lindsey & Jennings LLP, 200 West Capitol Avenue, Suite 2300, Little

Rock, Arkansas 72201, (501) 371-0808.

         3.    Summary of Claims and Relief Sought

         In its Second Amended Complaint, SE Physicians seeks relief under six

separate claims.




2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 2 of 19




              a.    Breach of Express Contract

        In 2011, SE Physicians and separate defendant NovaSys Health, Inc.

(“NovaSys Health”) entered into a contract with exhibit entitled “Letter of

Agreement between NovaSys Health and Team Health” (the “NovaSys Contract”).

The NovaSys Contract, which expressly applies to SE Physicians per the contract

exhibit and has never been terminated, provides that “



                           .” NovaSys Health is an indirectly wholly owned

subsidiary of defendant Centene Corporation (“Centene”). NovaSys Health provides

the physician network used by another Centene entity, defendant Celtic Insurance

Company d/b/a Arkansas Health & Wellness Insurance Company (“Celtic”) in

support of its insurance product sometimes referred to as Ambetter from Arkansas

Health & Wellness, among other names (“Ambetter”). As a result, individuals

insured through the Ambetter insurance product are NovaSys Health members, and

SE Physicians is entitled to be reimbursed at                           for services

provided to individuals insured through the Ambetter insurance product (“Ambetter

Patients”).

        SE Physicians seeks a joint and several judgment against the defendants

(collectively “the Insurance Companies”) for breach of the NovaSys Contract and for

an award of damages, in an amount equal to the difference between (1)

               for the services it has provided, and continues to provide, to Ambetter

Patients, and (2) the amount adjudicated as the allowable amount for those



                                          2
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 3 of 19




services, plus interest pursuant to Ark. Code Ann. § 23-66-215 and other provisions

of Arkansas law. For the period from January 1, 2014, to March 31, 2020, the

principal amount of this claim is $8,879,263.80



                           . For the full period, including April 1, 2020, to the date

of trial, August 3, 2020 and beyond, damages will be calculated using the same

simple formula as the principal amount stated here (

                         ) = (Principal Amount of Express Contract Damages)). For

the period from January 1, 2014, to March 31, 2020, the interest for this claim is

$2,138,902.00. SE Physicians also seeks pre-judgment interest, post-judgment

interest, attorneys’ fees, costs, and all other allowable damages under Arkansas

law.

              b.     Breach of Implied-in-Fact Contract

        In the alternative, from August 2, 2014, to the present, SE Physicians

provided emergency medicine services to Ambetter Patients and the Insurance

Companies have undertaken to pay for those services. Through the parties’ conduct

and the respective undertaking of obligations concerning emergency medicine

services provided to Ambetter patients, the parties impliedly agreed that the

Insurance Companies would reimburse SE Physicians at a rate reflecting the value

of the emergency medicine services provided. The Insurance Companies breached

this implied agreement by failing to pay SE Physicians the value of the emergency

services it provided, and continues to provide, to Ambetter Patients.



                                           3
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 4 of 19




        SE Physicians seeks to recover for the Insurance Companies’ breach of

implied-in-fact contract and seeks a joint and several judgment against the

Insurance Companies for an award of damages, in an amount that will continue to

accrue through the date of trial as a result of Ambetter’s continuing breach of the

implied contract, equal to the difference between (1) the lesser of SE Physicians’

billed charges and the full value of the services it has provided, and continues to

provide, to Ambetter Patients, and (2) the amount Insurance Companies

adjudicated as the allowable amount for those services, plus interest pursuant to

Ark. Code Ann. § 23-66-215 and other provisions of Arkansas law. Dr. Leslie

Schafer has analyzed the value of emergency medicine services provided by SE

Physicians to Ambetter Patients and determined that the total of Insurance

Companies’ underpayment through March 31, 2020 is $5,944,416. For the period of

April 1, 2020, to August 3, 2020, the projected amount for this claim is $782,145.00

($573 in median damages per claim x 1,365 claims). For the period from August 2

1, 2014, to March 31, 2020, Dr. Schafer further calculated the interest on the

amount of the Insurance Companies’ underpayment to be $1,486,784. For any

period before the date of trial where complete claims data is not available, SE

Physicians will seek an amount estimated based on relevant historical experience.

SE Physicians also seeks pre-judgment interest, post-judgment interest, attorneys’

fees, costs, and all other allowable damages under Arkansas law.




                                           4
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 5 of 19




              c.    Unjust Enrichment/Breach of Implied-in-Law Contract

        In the alternative, from August 2, 2014, to the present, SE Physicians has

conferred a benefit upon Insurance Companies by providing valuable emergency

medicine services to Ambetter Patients based on the Insurance Companies’

commitment that they would pay for those services. The Insurance Companies

derive a benefit from SE Physicians’ provision of emergency medicine services to

Ambetter Patients, because it is through SE Physicians’ provision of those services

that the Insurance Companies fulfill their obligations to Ambetter Patients and

earn, in part, premiums paid by, or on behalf of, Ambetter Patients. Further, the

Insurance Companies have benefited by including SE Physicians in their provider

network to met network-adequacy standards set out by the State of Arkansas. The

Insurance Companies voluntarily accepted, retained, and enjoyed – and continue to

accept, retain, and enjoy – the benefits conferred on them by SE Physicians,

knowing that SE Physicians expects to be paid the full value of its services. The

Insurance Companies have breached their implied-in-law agreement with SE

Physicians and have been unjustly and inequitably enriched at SE Physicians’

expense.

        SE Physicians seeks to recover for the Insurance Companies’ breach of

implied-in-law contract and seeks a joint and several judgment against the

Insurance Companies for an award of damages, in an amount that will continue to

accrue through the date of trial as a result of Ambetter’s continuing breach of the

implied contract, equal to the difference between (1) the lesser of SE Physicians’



                                           5
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 6 of 19




billed charges and the full value of the services it has provided, and continues to

provide, to Ambetter Patients, and (2) the amount Insurance Companies

adjudicated as the allowable amount for those services, plus interest pursuant to

Ark. Code Ann. § 23-66-215 and other provisions of Arkansas law. Dr. Leslie

Schafer has analyzed the value of emergency medicine services provided by SE

Physicians to Ambetter Patients and determined that the total of Insurance

Companies’ underpayment through March 31, 2020 is $5,944,416. For the period of

April 1, 2020, to August 3, 2020, the projected amount for this claim is $782,145.00

($573 in median damages per claim x 1,365 claims). For the period from August 2,

2014, to March 31, 2020, Dr. Schafer further calculated the interest on the amount

of the Insurance Companies’ underpayment to be $1,486,784. For any period before

the date of trial where complete claims data is not available, SE Physicians will

seek an amount estimated based on relevant historical experience. SE Physicians

also seeks pre-judgment interest, post-judgment interest, attorneys’ fees, costs and

all other allowable damages under Arkansas law.

              d.    Declaratory Relief

        On its claim for declaratory judgment, SE Physicians seeks a declaration that

the Insurance Companies are jointly and severally obligated, going forward, to pay

SE Physicians’ claims at a rate equal to (1)                          , as required by

the NovaSys Contract, or (2) in the alternative, the lesser of its billed charges and

the full value of the emergency medicine services provided to Ambetter Patients and




                                           6
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 7 of 19




submitted to the Insurance Companies for payment. SE Physicians also seeks a

declaration that it is entitled to interest, costs, and fees as provided herein.

              e.    Fraud

        During the course of its provision of emergency medicine services to Ambetter

Patients, SE Physicians mistakenly approached the Insurance Companies in an

attempt to negotiate a provider agreement related to Ambetter Patients. Rather

than disclosing the existence of the NovaSys Contract and its relationship to the

Ambetter Patients, the Insurance Companies concealed the existence and

applicability of the Novasys Contract. The Insurance Companies’ decision to

withhold this information and failure to provide a copy of the NovaSys Contract

constitutes a false representation of a material fact. Based on the communications

from SE Physicians, the Insurance Companies knew that SE Physicians was

unaware of the existence and applicability of the contract. The Insurance

Companies’ actions prevented SE Physicians from pressing for reimbursement

under the NovaSys Contract and perpetuated the Insurance Companies’ practice of

underpaying SE Physicians. Further, the Insurance Companies had SE Physicians

included in its electronic reimbursement system as a participating provider under

the NovaSys Contract. Upon discovering that SE Physicians was unaware of the

right to reimbursement under the Novasys Contract at                               , the

Insurance Companies secretly removed SE Physicians from participating provider /

in-network status and changed it to non-participating provider / out-of-network

status. The Insurance Companies’ acts of concealment, fraud, and deceit were



                                            7
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 8 of 19




performed by employees of Centene Corporation, acting for Centene, Celtic NovaSys

Health and Arkansas Health & Wellness Health Plan, Inc. (“Arkansas Health”) and

were intentionally pursued for the purpose of causing harm to SE Physicians.

        SE Physicians seeks to recover for the Insurance Companies’ fraud and seeks

a joint and several judgment against the Insurance Companies for damages in an

amount to be determined at trial, including an award of punitive damages, plus

interest pursuant to Ark. Code Ann. § 23-66-215 and other provisions of Arkansas

law. SE Physicians seeks attorneys’ fees and costs.

              f.    Violation of the Arkansas Insurance Trade Practices Act
                    and Arkansas Deceptive Trade Practices Act

        The Arkansas Insurance Trade Practices Act and Arkansas Deceptive Trade

Practices Act prohibit any unfair or deceptive act or practice, including making false

statements with respect to insurance. This claim arises in part out of the Insurance

Companies’ marketing and other public statements regarding the Ambetter product

in Arkansas, which are designed to obfuscate the party or parties that issue,

underwrite, and hold the network of participating providers accessed by patients on

the Ambetter product. Further, during the course of its provision of emergency

medicine services to Ambetter Patients, SE Physicians mistakenly approached the

Insurance Companies in an attempt to negotiate a provider agreement related to

Ambetter Patients. Rather than disclosing the existence of the NovaSys Contract,

and its relationship to the Ambetter Patients, and hiding that SE Physicians was in

network in the Centene computer system, the Insurance Companies concealed the

existence and applicability of the contract. The Insurance Companies’ decision to


                                          8
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 9 of 19




withhold this information, failure to provide a copy of the NovaSys Contract and

unilaterally changing and hiding the in-network status, constitutes a false

representation of a material fact. Based on the communications from SE

Physicians, Insurance Companies knew that SE Physicians was unaware of the

existence and applicability of the contract. When claims were submitted under the

NovaSys Contract, the Insurance Companies rejected them. The Insurance

Companies’ actions prevented SE Physicians from recovering reimbursement under

the NovaSys Contract and perpetuated the Insurance Companies’ practice of

underpaying SE Physicians. The Insurance Companies’ acts of concealment, fraud,

and deceit were performed by employees of Centene Corporation, acting for the

benefit of Centene, Celtic, NovaSys Health, and Arkansas Health and were

intentionally pursued for the purpose of causing harm to SE Physicians.

        SE Physicians seeks to recover for the Insurance Companies’ breaches of the

Arkansas Insurance Trade Practices Act and Arkansas Deceptive Trade Practices

Act and seeks a joint and several judgment against the Insurance Companies for

damages in an amount to be determined at trial, including an award of punitive

damages, plus interest pursuant to Ark. Code Ann. § 23-66-215 and other provisions

of Arkansas law. SE Physicians seeks attorneys’ fees and costs.

        g.    Piercing the Corporate Veil

        Separate defendant Centene is the ultimate parent company of each of the

other three defendants. Through the actions of its employees, Centene controls and

dominates these subsidiaries as to render them a single business, and these other



                                          9
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 10 of 19




defendants are merely the alter ego of Centene. The corporate veil of the

defendants should be pierced to prevent a substantial injustice and ensure that

Centene is held liable for the damages caused by the acts and omissions of its

employees, even if made by or on behalf of one of the defendants.

        4.    Prospects for Settlement

        Unlikely. The parties participated in a settlement conference on July 1, 2020.

It was unsuccessful.

        5.    Basis for and Objections to Jurisdiction

        The basis for jurisdiction is the Court’s diversity jurisdiction under 28 U.S.C.

§ 1332. There are no objections to this Court’s jurisdiction.

        6.    Pending Motions

        The following motions are pending:

              a.     SE Physicians’ Motion for Partial Summary Judgment No. 1;

              b.     SE Physicians’ Motion for Partial Summary Judgment No. 2;

              c.     SE Physicians’ Motion for Partial Summary Judgment No. 3;

              d.     SE Physicians’ Daubert Motion; and

              e.     The Insurance Companies’ Motion for Summary Judgment.

SE Physicians anticipates filing additional motions.

        7.    Concise Summary of Facts

        SE Physicians is a group of physicians that provide emergency medicine

services to patients covered under the commercial, fully insured health plans

underwritten and administered by one or more of the Insurance Companies. SE



                                           10
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 11 of 19




Physicians staffs emergency departments at hospitals and other licensed health

care facilities in Arkansas, including Mercy Hospital Rogers, Mercy Emergency

Department – Bella Vista, NEA Baptist Memorial Hospital, Baptist Crittenden and

new locations added during litigation.

        Defendant Centene purchased NovaSys Health in 2010. NovaSys Health

continued to operate and provide services to self-insured employers and insurance

companies. In 2011, NovaSys Health and SE Physicians entered into the NovaSys

Contract, which requires that SE Physicians be reimbursed at

                           for services provided to NovaSys Health members. The

Novasys Contract effectively made SE Physicians a participating / in-network

provider with NovaSys Health and for the Ambetter product in Arkansas. The

Novasys Contract was never terminated and remains in effect today.

        One or more defendants created the Ambetter insurance product, and began

selling health insurance plans to Arkansans with a January 1, 2014 effective date.

NovaSys Health provides the physician network for the Ambetter product in

Arkansas. Thus, Ambetter Patients have access to the NovaSys Health network of

providers. All Ambetter insureds are “NovaSys Health Members” under the terms

of the NovaSys Contract.

        The claims at issue are those submitted by SE Physicians for services

rendered to Ambetter patients from January 1, 2014, to present. The Insurance

Companies have adjudicated these claims as being for the provision of emergency

medicine services and have paid something on every claim at issue in this case.



                                          11
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 12 of 19




However, the payments made by the Insurance Companies to SE Physicians have

consistently been at a lower rate than SE Physicians’ billed charges, at a lower rate

than                                        to which they were obligated pursuant to

the Contract, and at a lower rate than the rate other third-party payors have agreed

to pay SE Physicians for the same services.

        8.    Proposed Stipulations

        SE Physicians anticipates being able to stipulate that certain records

produced during discovery are authentic and are not hearsay. SE Physicians may

also be able to fully stipulate to the admission of at least some items of evidence.

        9.    Issues of Fact Expected to Be Contested

        SE Physicians contend that there are no genuinely disputed issues of

material fact on Counts I (Breach of Express Contract) and IV (Declaratory

Judgment) of SE Physicians’ second amended complaint or on the Insurance

Companies’ liability on Counts II (Breach of Implied-in-Fact Contract) and III

(Breach of Implied-in-Law Contract/Unjust Enrichment) of SE Physicians’ second

amended complaint in this case. See pending motions for summary judgment 1 and

2. Therefore, the only contested issues of fact are the amount of damages owed by

the Insurance Companies to SE Physicians on Counts II and III, liability and

damages on Counts V (Fraud) and VI (Arkansas Insurance Trade Practices

Act/Arkansas Deceptive Trade Practices Act) of the second amended complaint, and

whether to pierce the corporate veil of the subsidiary Insurance Companies to reach

their ultimate parent, defendant Centene Corporation.



                                          12
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 13 of 19




        10.   Issues of Law Expected to Be Contested

        SE Physicians contends that the undisputed material facts demonstrate that

they are entitled to judgment as a matter of law on Counts I (Breach of Express

Contract) and IV (Declaratory Judgment) of SE Physicians’ second amended

complaint and on the Insurance Companies’ liability on Counts II (Breach of

Implied-in-Fact Contract) and III (Breach of Implied-in-Law Contract/Unjust

Enrichment) of SE Physicians’ second amended complaint in this case. To the

extent there are any other contested issues of law, they would include those raised

in the pending motions and those that will be raised in motions in limine. To the

extent additional contested issues of law arise in connection with jury instructions

or the evidence offered at trial, those will be raised by appropriate objections.

        11.   List and Description of Exhibits

        SE Physicians expects to offer the following exhibits and admissions into

evidence at trial:

              a)     Disputed claims spreadsheet (Bates No. SOUTHEASTERN
                     003797);
              b)     Disputed claims spreadsheet (Bates No. SOUTHEASTERN
                     5792);
              c)     Other commercial payors spreadsheet (Bates No.
                     SOUTHEASTERN 003799);
              d)     Other commercial payors spreadsheet (Bates No.
                     SOUTHEASTERN 398198);
              e)     Expert report of Dr. Leslie Schafer, dated 3.1.2019;
              f)     Exhibit 1 to Dr. Schafer Expert Report 3.1.2019;
              g)     Exhibit 2 to Dr. Schafer Expert Report 3.1.2019;
              h)     Exhibit 3a to Dr. Schafer Expert Report 3.1.2019;
              i)     Exhibit 3b to Dr. Schafer Expert Report 3.1.2019;
              j)     Exhibit 4 to Dr. Schafer Expert Report 3.1.2019;
              k)     Exhibit 5a to Dr. Schafer Expert Report 3.1.2019;
              l)     Exhibit 5b to Dr. Schafer Expert Report 3.1.2019;


                                           13
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 14 of 19




             m)  Exhibit 5c to Dr. Schafer Expert Report 3.1.2019;
             n)  Exhibit 6 to Dr. Schafer Expert Report 3.1.2019;
             o)  Exhibit 7a to Dr. Schafer Expert Report 3.1.2019;
             p)  Exhibit 7b to Dr. Schafer Expert Report 3.1.2019;
             q)  Exhibit 7c to Dr. Schafer Expert Report 3.1.2019;
             r)  Exhibit 7d to Dr. Schafer Expert Report 3.1.2019;
             s)  Exhibit 7e to Dr. Schafer Expert Report 3.1.2019;
             t)  Exhibit 8 to Dr. Schafer Expert Report 3.1.2019;
             u)  Supplemental expert report of Dr. Leslie Schafer, dated
                 3.14.2019;
             v)  Exhibit 1 to Dr. Schafer Supplemental Expert Report 3.14.2019;
             w)  Exhibit 2 to Dr. Schafer Supplemental Expert Report 3.14.2019;
             x)  Rebuttal expert report of Dr. Leslie Schafer, dated 5.22.2019;
             y)  Exhibit 1 to Dr. Schafer Rebuttal Expert Report 5.22.2019;
             z)  Exhibit 2 to Dr. Schafer Rebuttal Expert Report 5.22.2019;
             aa) Exhibit 3 to Dr. Schafer Rebuttal Expert Report 5.22.2019;
             bb) Exhibit 4 to Dr. Schafer Rebuttal Expert Report 5.22.2019;
             cc) P-12 Second supplemental expert report of Dr. Leslie Schafer,
                 dated 7.6.2020;
             dd) Exhibit 1 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             ee) Exhibit 2 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             ff) Exhibit 3 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             gg) Exhibit 4 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             hh) Exhibit 5 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             ii) Exhibit 6 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             jj) Exhibit 7a to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             kk) Exhibit 7b to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             ll) Exhibit 7c to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             mm) Exhibit 8 to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             nn) Exhibit 9a to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;
             oo) Exhibit 9b to Dr. Schafer Second Supplemental Expert Report
                 7.6.2020;



                                       14
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 15 of 19




             pp)  Exhibit 9c to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             qq)  Exhibit 9d to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             rr)  Exhibit 9e to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             ss)  Exhibit 10 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             tt)  Exhibit 11 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             uu) Exhibit 12 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             vv)  Exhibit 13 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             ww) Exhibit 14 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             xx)  Exhibit 15 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             yy)  Exhibit 16 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             zz)  Exhibit 17 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             aaa) Exhibit 18 to Dr. Schafer Second Supplemental Expert Report
                  7.6.2020;
             bbb) Composite Exhibit 6 to expert report of Kevin O’Brien;
             ccc) NovaSys Contract dated 2011 (SOUTHEASTERN 003804 –
                  003806);
             ddd) Georgia Order;
             eee) All iterations of the Insurance Companies’ Non-Par Payment
                  Policy;
             fff) Insurance Cards (CELTIC 002157 – 002159);
             ggg) Email Chain (CELTIC 002135 - 002142);
             hhh) eHealthInsurance webpage (SOUTHEASTERN 005783 –
                  005786);
             iii) Ambetter of Arkansas Health Insurance Marketplace Plans
             jjj) Ambetter of Arkansas EOB and EOP documents (CELTIC
                  001312 – 001395);
             kkk) AID Letter (CELTIC –1167 – 001172);
             lll) Celtic and Novsys Contract (CELTIC 011817 and CELTIC
                  11869);
             mmm)Letter from Bryan Meldrum dated 2.12.2018 (SOUTHEASTERN
                  000553 – 000555);
             nnn) Defendants’ Answer to the Second Amended Complaint;



                                      15
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 16 of 19




             ooo)  To the extent Dr. Schafer issues any amended or supplemental
                   report, SE Physicians will offer that amended or supplemental
                   report and any exhibits to that report;
             ppp) Communications between the parties;
             qqq) Arkansas Insurance Department 2015 Annual Report
                   (SOUTHEASTERN 003881 – 003920);
             rrr) Arkansas Insurance Department 2016 Annual Report
                   (SOUTHEASTERN 003921 – 003960);
             sss) Arkansas Insurance Department 2017 Annual Report
                   (SOUTHEASTERN 003961 - 004018);
             ttt) Arkansas Insurance Department 2018 Annual Report
                   (SOUTHEASTERN 004019 – 004078);
             uuu) Celtic 2015 Statement (SOUTHEASTERN 004079 – 004131);
             vvv) Celtic 2016 Statement (SOUTHEASTERN 004132 – 004185);
             www) Celtic 2017 Statement (SOUTHEASTERN 004186 – 004241);
             xxx) Celtic 2018 Statement (SOUTHEASTERN 004242 – 004300);
             yyy) Celtic 2019 Statement;
             zzz) Centene 2014 10k (SOUTHEASTERN 004301 – 004427);
             aaaa) Centene 2015 10k (SOUTHEASTERN 004428 – 004581);
             bbbb) Centene 2016 10k (SOUTHEASTERN 004582 – 004726);
             cccc) Centene 2017 10k (SOUTHEASTERN 004727 – 004989);
             dddd) Centene 2018 10k (SOUTHEASTERN 004990 – 005135);
             eeee) Centene 2019 10k (SOUTHEASTERN 005136 – 005285);
             ffff) Celtic Rate Change Request Summaries and Supporting
                   Documents 2018 (SOUTHEASTERN 005286 - 005287;
             gggg) Celtic Rate Change Request Summaries and Supporting
                   Documents 2019 (SOUTHEASTERN 005288 – 005778);
             hhhh) 2015 MLR (SOUTHEASTERN 005779);
             iiii) 2016 MLR (SOUTHEASTERN 005780);
             jjjj) 2017 MLR (SOUTHEASTERN 005781);
             kkkk) 2018 MLR SOUTHEASTERN 005782);
             llll) Website Information (SOUTHEASTERN 005783 – 005786);
             mmmm)         Photographs (SOUTHEASTERN 005787 – 005791);
             nnnn) QualChoice Coming Network Change (SOUTHEASTERN
                   398199);
             oooo) Spreadsheet (SOUTHEASTERN 398214);
             pppp) Ambetter Quick Reference Guide (SOUTHEASTERN 398215);
             qqqq) Provider Manual (SOUTHEASTERN 398219);
             rrrr) Arkansas Health & Wellness Solutions Receives Approval to
                   Participate (SOUTHEASTERN 398399);
             ssss) Novasys Health financial statements (SOUTHEASTERN
                   (003895 – 003987);




                                        16
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 17 of 19




              tttt) Publicly available information regarding defendants’ entity
                    names, trade names, logos, confusion of identities and
                    registrations, or lack thereof;
              uuuu) SE Physicians may offer any filing of record in this matter or
                    any discovery response served by Insurance Companies;
              vvvv) SE Physicians may offer any document served in response to
                    any discovery request in this matter;
              wwww)         SE Physicians may offer any document produced by
                    Insurance Companies;
              xxxx) SE Physicians may offer any document attached as an exhibit to
                    any deposition in this matter;
              yyyy) Other documents may be offered solely for impeachment or
                    cross-examination purposes and cannot be anticipated at this
                    time; and
              zzzz) SE Physicians reserves the right to offer all filings in this
                    litigation.

        By identifying any document or tangible item in its list of potential exhibits,

SE Physicians does not waive any right or objection it has with regard to the

admissibility of the document or tangible item. SE Physicians further reserves the

right to add to or amend this list as trial preparations continue and some

documents were produced by the Insurance Companies as late as end of business

day, July 10, 2020.

        12.   List and Description of Charts, Graphs, Models, and Similar
              Objects Which Will Be Used in Opening Statement or Closing
              Argument

        SE Physicians may use enlargements of documents and items otherwise

offered into evidence or used to illustrate the facts of the case and any witness’s

testimony, including portions of transcripts, videos, expert reports and exhibits to

same, and documents outlining the claimed damages.

        SE Physicians reserves the right to prepare for demonstrative purposes

compilations and summaries of exhibits, as well as other demonstrative aids,


                                           17
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 18 of 19




including, but not limited to, flip charts, dry-erase, chalk or other trial board

drawings, animations, photographs, and other media and models.

        13.    Name, Address, and Telephone Number of All Anticipated
               Witnesses

              Name          Will Call/    Fact/                  Business Address &
                            May Call      Expert/                Telephone Number
                        (Live/Deposition) Liability/
                                          Damages
 Kent Bristow               W (Live)      F/L/D                   Plaintiff’s Counsel
 Heather Kibler             M (Live)      F/L/D                   Plaintiff’s Counsel
 Eddie Ocasio               M (Live)      F/L/D                   Plaintiff’s Counsel
 Leslie Schafer             W (Live)      E/D                     Plaintiff’s Counsel
 Jennifer Shrader           M (Live)      F/L/D                   Plaintiff’s Counsel
 Tammie Tibbits             W (Live)      F/L/D                   Plaintiff’s Counsel
 Stanley Thompson, M.D.     W (Live)      F/L/D                   Plaintiff’s Counsel
 Chepeka McKinney           M (Live)      F/L                      Defense Counsel
 Bryan Meldrum              M (Live)      F/L/D                    Defense Counsel
 Kevin O’Brien             M (Live or     E/D                      Defense Counsel
                             Depo)
 Joel Portman              M (Live or     F/L                      Defense Counsel
                             Depo)
 John Ryan                  M (Live)      F/L/D                    Defense Counsel
 Kimberly Suggs             M (Live)      F/L                      Defense Counsel

        All of the defense witnesses that SE Physicians currently anticipates calling

are within the subpoena power of the Court and have been or will be served with a

trial subpoena. As such, SE Physicians is not designating the deposition testimony

of any witness. To the extent that it should prove necessary to call one or more

witnesses by deposition, SE Physicians will supplement these disclosures to

designate specific testimony.

        14.    Status of Discovery

        Discovery is complete.




                                           18
2154633-v1
       Case 4:17-cv-00492-BSM Document 191-1 Filed 07/13/20 Page 19 of 19




        15.   Suggestions for Expediting Disposition of the Action

        None, apart from granting SE Physicians’ pending and anticipated motions.

        16.   Estimated Length of Trial

        5 days.

        SE Physicians reserves the right to identify additional witnesses and

information and will comply with the scheduling order.

                                        WRIGHT, LINDSEY & JENNINGS LLP
                                        200 West Capitol Avenue, Suite 2300
                                        Little Rock, AR 72201
                                        Telephone: 501.371.0808
                                        Facsimile: 501.376.9442
                                        Email: jhenry@wlj.com
                                                 mthompson@wlj.com
                                                 bdrennon@wlj.com


                                        By: Judy S. Henry
                                            Judy Simmons Henry (84069)
                                            Michael A. Thompson (2010146)
                                            Baxter D. Drennon (2020147)

                                            Attorneys for Southeastern Emergency
                                            Physicians, LLC




                                          19
2154633-v1
